NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s RCE filed on 9/8/2021 has been received. The claims amendments filed on 8/3/2021 are entered. 
Claims 1-14, 17-22, and 24-25 are allowed. 
Claims 15, 16, and 23 are canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2021 has been entered.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method of producing animal feed using a whole stillage in a dry milling process comprising steps of liquefying ground meal; fermenting the liquefied ground meal; distilling the fermented material to generate whole stillage; separating the whole stillage into three portions; selective milling; fiber washing; and producing an animal feed with the selective milled content. 
Independent claim 17 recites a method of producing animal feed using a whole stillage in a dry milling process comprising steps of liquefying ground meal; fermenting the liquefied ground meal; distilling the fermented material to generate whole stillage; 
Independent claim 20 recites a method of producing animal feed using a whole stillage in a dry milling process comprising steps of liquefying ground meal; fermenting the liquefied ground meal; distilling the fermented material to generate whole stillage;  separating the whole stillage into a plurality of streams with a separating device; selective milling; fiber washing; and producing two animal feeds with the streams. 
The closest prior art (Lee, US 2014/0053829) discloses a method of producing animal feed using a whole stillage in a dry milling process comprising steps of liquefying ground meal; fermenting the liquefied ground meal; distilling the fermented material to generate whole stillage; separating the whole stillage into portions; selective milling; fiber washing; and producing an animal feed. 
However, the prior art does not reasonably teach or suggest the presently claimed combinations of elements.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Walter A Moore/Primary Examiner, Art Unit 3619